Case 1:19-cv-03394-ARR-RML Document 15 Filed 10/24/19 Page 1 of 16 PageID #: 63



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK



 CINDY GATTO; OLIVIA WILLIAMS; NICOLE                     Case No. 1:19-cv-03394-ARR-RML
 TRAVIS; and SHAY BOYD, on behalf of
 themselves and similarly situated employees
                                                                       ECF Case
                       Plaintiffs,

               -against-


 PETCO ANIMAL SUPPLIES, INC.,

                       Defendant.




 DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ CLASS
                AND COLLECTIVE ACTION COMPLAINT

        Defendant Petco Animal Supplies, Inc.1 (“Petco” or “Defendant”), by and through its

 undersigned counsel, answers and sets forth its affirmative and additional defenses to the Class

 and Collective Action Complaint (“Complaint”) filed by Plaintiffs Cindy Gatto, Olivia Williams,

 Nicole Travis, and Shay Boyd, on behalf of themselves and similarly situated employees.

 Defendant denies each and every allegation in Plaintiffs’ Complaint that is not specifically

 admitted herein.

                           Nature of the Action, Jurisdiction, and Venue

        1.     Admitted in part; denied in part. Defendant admits that Plaintiffs purport to bring

 this lawsuit to recover alleged damages for non-payment of wages (on an individual and

 collective/class basis). Defendant denies that it committed any unlawful or wrongful act,

 including any act that would violate the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C.
 1
   The employing and operating entity is Petco Animal Supplies Stores, Inc. (“PASSI”). The
 named entity is the direct parent of PASSI.
Case 1:19-cv-03394-ARR-RML Document 15 Filed 10/24/19 Page 2 of 16 PageID #: 64



 § 207(a) & § 216(b), the New York Labor Law, and/or the common law and denies that this case

 can be maintained as a collective and/or class action. Defendant denies the remaining averments

 contained in Paragraph 1 of the Complaint.

        2.      Paragraph 2 of the Complaint contains conclusions of law to which no response is

 required. To the extent a response is required, Defendant admits that this Court has subject

 matter jurisdiction over Plaintiffs’ FLSA claims in this case pursuant to 28 U.S.C. § 1331 and

 over Plaintiffs’ supplemental state law claims under 28 U.S.C. § 1367(a). Defendant denies that

 it committed any unlawful or wrongful act, including any act that would violate the FLSA, the

 New York Labor Code, and/or the common law and denies that this case can be maintained as a

 collective and/or class action. Except as expressly admitted, Defendant denies the remaining

 averments contained in Paragraph 2 of the Complaint.

        3.      Paragraph 3 of the Complaint contains conclusions of law to which no response is

 required. To the extent a response is required, Defendant denies that it committed any unlawful

 or wrongful act, including any act that would violate the FLSA, the New York Labor Code,

 and/or the common law and denies that this case can be maintained as a collective and/or class

 action. Defendant specifically denies that, with respect to the out-of-state plaintiffs and putative

 opt-in plaintiffs, any actions were committed in New York. Except as expressly admitted,

 Defendant denies the remaining averments contained in Paragraph 3 of the Complaint.

                                               Parties

        4.      Admitted in part; denied in part. Defendant admits that Plaintiff Cindy Gatto

 worked for Defendant as a Pet Stylist from approximately February 2018 to November 2018 at

 Defendant’s Forest Hills, New York store. Defendant is without sufficient knowledge or

 information to form a belief as to the truth of the remaining assertions set forth in Paragraph 4 of

 the Complaint. On that basis, Defendant denies such averments.

                                                  2
Case 1:19-cv-03394-ARR-RML Document 15 Filed 10/24/19 Page 3 of 16 PageID #: 65



        5.      Admitted in part; denied in part. Defendant admits that Plaintiff Olivia Williams

 worked for Defendant as a Pet Stylist-Apprentice and a Pet Stylist from approximately May 2013

 to February 2018 at Defendant’s Titusville, Florida store. Defendant is without sufficient

 knowledge or information to form a belief as to the truth of the remaining assertions set forth in

 Paragraph 5 of the Complaint. On that basis, Defendant denies such averments.

        6.      Admitted in part; denied in part. Defendant admits that Plaintiff Nicole Travis

 worked for Defendant as a Pet Stylist from approximately October 2017 to July 2018 at

 Defendant’s Couer D’Alene, Idaho store. Defendant is without sufficient knowledge or

 information to form a belief as to the truth of the remaining assertions set forth in Paragraph 6 of

 the Complaint. On that basis, Defendant denies such averments.

        7.      Admitted in part; denied in part. Defendant admits that Plaintiff Shay Boyd

 worked for Defendant as a Grooming Salon-Apprentice and a Pet Stylist-Apprentice from

 approximately September 2016 to July 2017 at Defendant’s Quincy, Illinois store. Defendant is

 without sufficient knowledge or information to form a belief as to the truth of the remaining

 assertions set forth in Paragraph 7 of the Complaint. On that basis, Defendant denies such

 averments.

        8.      Admitted. The entity that employed Plaintiffs and operates the stores is Petco

 Animal Supplies Stores, Inc. (“PASSI”). The named entity is the direct parent of PASSI.

        9.      Admitted.

        10.     Admitted.

        11.     Admitted.

        12.     Defendant admits that it employs and has employed individuals in the state of

 New York, including Plaintiff Cindy Gatto, and has regularly employed other individuals in the



                                                  3
Case 1:19-cv-03394-ARR-RML Document 15 Filed 10/24/19 Page 4 of 16 PageID #: 66



 State of New York in the performance of work on behalf of Defendant. The remaining averments

 contained in Paragraph 12 of the Complaint are conclusions of law to which no response is

 required. To the extent a response is required, such averments are denied.

                                       Statement of Claims

        13.     Defendant admits that Plaintiffs were employed as stated in Paragraphs 4-7,

 supra. Defendant is without sufficient knowledge or information to form a belief as to the truth

 of the remaining assertions as set forth in Paragraph 13 of the Complaint. On that basis,

 Defendant denies such averments.

        14.     Denied.

        15.     Denied.

        16.     Admitted.

        17.     Denied.

        18.     Denied.

        19.     Denied.

        20.     Admitted.

        21.     Paragraph 21 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, it is admitted that Plaintiffs were employees

 within the meaning of the FLSA and that Plaintiff Gatto was an employee within the meaning of

 the New York Labor Law; the remaining averments are denied.

        22.     Admitted.

        23.     Denied.

        24.     Denied.

        25.     Denied.



                                                 4
Case 1:19-cv-03394-ARR-RML Document 15 Filed 10/24/19 Page 5 of 16 PageID #: 67



        26.     Paragraph 26 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, Defendant admits that during a portion of

 Plaintiffs’ employment with Defendant, they were not “exempt” from the overtime provisions of

 the FLSA and that Plaintiff Gatto was not “exempt” from the overtime provisions of the New

 York Labor Law; the remaining averments are denied.

        27.     Denied.

        28.     Defendant denies that Plaintiffs were promised any amount of straight-time wages

 other than the minimum hourly wage as required by applicable law. The remaining allegations

 contained in Paragraph 28 of the Complaint are conclusions of law to which no response is

 required. To the extent a response is required, the allegations are denied.

        29.     Paragraph 29 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, the allegations are denied.

        30.     Defendant admits that its employees use a computerized time-keeping system.

 Defendant is without sufficient knowledge or information to form a belief as to the truth of the

 Plaintiffs’ remaining assertions as set forth in Paragraph 30 of the Complaint. On that basis,

 Defendant denies the averments contained therein.

        31.     Admitted.

        32.     Paragraph 32 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, the allegations are denied.

        33.     Denied.

        34.     Denied.

        35.     Denied.

        36.     Denied.



                                                   5
Case 1:19-cv-03394-ARR-RML Document 15 Filed 10/24/19 Page 6 of 16 PageID #: 68



        37.      Denied.

        38.      Denied.

        39.      Denied.

        40.      Denied.

        41.      Denied.

        42.      Denied.

        43.      Denied.

        44.      Paragraph 44 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, Defendant denies the averments contained in

 Paragraph 44.

        45.      Paragraph 45 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, Defendant denies the averments contained in

 Paragraph 45.

        46.      Paragraph 46 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, Defendant denies the averments contained in

 Paragraph 46.

        47.      Paragraph 47 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, Defendant denies the averments contained in

 Paragraph 47.

        48.      Denied.

        49.      Denied.




                                                6
Case 1:19-cv-03394-ARR-RML Document 15 Filed 10/24/19 Page 7 of 16 PageID #: 69



        50.      Paragraph 50 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, Defendant denies the averments contained in

 Paragraph 50.

        51.      Denied.

        52.      Denied.

        53.      Denied.

                               Collective/Class Action Averments

        54.      Admitted.

        55.      Admitted.

        56.      Denied.

        57.      Denied.

        58.      Denied.

        59.      Admitted.

        60.      Denied.

        61.      Defendant admits that the other groomers have been employees within the

 meaning of the FLSA and that the other groomers who worked in New York were employees

 within the meaning of the New York Labor Law; the remaining averments are denied.

        62.      Paragraph 62 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, Defendant admits that during a portion of their

 employment with Defendant, groomers were not “exempt” from the overtime provisions of the

 FLSA and that groomers who worked in New York were not “exempt” from the overtime

 provisions of the New York Labor Law; the remaining averments are denied.

        63.      Denied.



                                                 7
Case 1:19-cv-03394-ARR-RML Document 15 Filed 10/24/19 Page 8 of 16 PageID #: 70



        64.      Admitted.

        65.      Denied.

        66.      Denied.

        67.      Denied.

        68.      Denied.

        69.      Denied.

        70.      Denied.

        71.      Denied.

        72.      Denied.

        73.      Denied.

        74.      Denied.

        75.      Denied.

        76.      Denied.

        77.      Denied.

        78.      Paragraph 78 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, Defendant denies the averments contained in

 Paragraph 78.

        79.      Defendant denies that it failed to pay overtime due to employees of Defendant.

 The remaining averments contained in Paragraph 79 of the Complaint constitute conclusions of

 law to which no response is required. To the extent a response is required, Defendant denies such

 averments.




                                                8
Case 1:19-cv-03394-ARR-RML Document 15 Filed 10/24/19 Page 9 of 16 PageID #: 71



        80.      Paragraph 80 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, Defendant denies the averments contained in

 Paragraph 80.

        81.      Paragraph 81 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, Defendant denies the averments contained in

 Paragraph 81.

        82.      Denied.

        83.      Denied.

        84.      Paragraph 84 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, Defendant denies the averments contained in

 Paragraph 84.

          COUNT I: VIOLATION OF THE FLSA: OVERTIME (NAITONWIDE)
                         Individual and Collective Action

        85.      Defendant incorporates by reference its responses to Paragraphs 1-84 of the

 Complaint as if set forth herein.

        86.      Paragraph 86 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, Defendant denies the averments contained in

 Paragraph 86.

        87.      Paragraph 87 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, Defendant denies the averments contained in

 Paragraph 87.

        88.      Admitted in part; denied in part. Defendant admits that Plaintiffs and certain other

 Petco employees who work in its Grooming Salons were paid an hourly rate after October 23,

 2016. Prior to October 23, 2016, Plaintiffs and certain other Petco employees who worked in its


                                                  9
Case 1:19-cv-03394-ARR-RML Document 15 Filed 10/24/19 Page 10 of 16 PageID #: 72



 Grooming Salons were compensated pursuant to 29 U.S.C. § 207(i). Defendant denies the

 allegation that other such employees who work or have worked in its Grooming Salons are

 “similarly situated” to Plaintiffs.

         89.     Paragraph 89 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, Defendant denies the averments contained in

 Paragraph 89.

         90.     Denied.

         91.     Denied.

         92.     Denied.

         93.     Denied.

         94.     Denied.

         95.     Defendant denies that it failed to pay overtime due to employees of Defendant.

 The remaining averments contained in Paragraph 95 of the Complaint contain conclusions of law

 to which no response is required. To the extent a response is required, Defendant denies such

 averments.

         96.     Denied.

         97.     Denied.

         98.     Denied.

                    COUNT II: BREACH OF CONTRACT (NATIONWIDE)
                                Individual and Class Action

         99.     Defendant incorporates by reference its responses to Paragraphs 1-98 of the

 Complaint as if set forth herein.

         100.    Denied.

         101.    Denied.


                                               10
Case 1:19-cv-03394-ARR-RML Document 15 Filed 10/24/19 Page 11 of 16 PageID #: 73



        102.    Defendant denies that Plaintiffs were promised any amount of straight-time wages

 other than the minimum hourly wage as required by applicable law. Defendant further denies

 that any other employees are similarly-situated to Plaintiffs. The remaining averments contained

 in Paragraph 102 of the Complaint contain conclusions of law to which no response is required.

 To the extent a response is required, Defendant denies the remaining averments contained in

 Paragraph 102.

        103.    Denied.

        104.    Denied.

        105.    Denied.

        106.    Denied.

       COUNT III: VIOLATION OF THE NEW YORK LABOR LAW (OVERTIME)
                           Individual and Class Action

        107.    Defendant incorporates by reference its responses to Paragraphs 1-106 of the

 Complaint as if set forth herein.

        108.    Admitted.

        109.    Defendant denies that any other employees are similarly-situated to Plaintiffs.

 Except as specifically denied, the remaining averments contained in Paragraph 109 of the

 Complaint are admitted.

        110.    Paragraph 110 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, Defendant admits the averments contained in

 Paragraph 110.

        111.    Denied.

        112.    Denied.

        113.    Denied.


                                               11
Case 1:19-cv-03394-ARR-RML Document 15 Filed 10/24/19 Page 12 of 16 PageID #: 74



        114.    Denied.

        115.    Denied.

          COUNT IV: VIOLATIONS OF ILLINOIS LABOR LAW (OVERTIME)
                              Individual Action

        116.    Defendant incorporates by reference its responses to Paragraphs 1-115 of the

 Complaint as if set forth herein.

        117.    Admitted.

        118.    Paragraph 118 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, Defendant admits the averments contained in

 Paragraph 118.

        119.    Paragraph 119 of the Complaint contains conclusions of law to which no response

 is required. To the extent a response is required, Defendant admits the averments contained in

 Paragraph 119.

        120.    Denied.

        121.    Denied.

        122.    Denied.

        COUNT V: VIOLATION OF ILLINOIS LABOR LAW (WAGE PAYMENT)
                              Individual Action

        123.    Defendant incorporates by reference its responses to Paragraphs 1-122 of the

 Complaint as if set forth herein.

        124.    Defendant denies that Plaintiff Shay Boyd was promised any amount of straight-

 time wages other than the minimum hourly wage as required by applicable law. The remaining

 averments contained in Paragraph 124 of the Complaint contain conclusions of law to which no

 response is required. To the extent a response is required, Defendant denies the remaining

 averments contained in Paragraph 124.

                                               12
Case 1:19-cv-03394-ARR-RML Document 15 Filed 10/24/19 Page 13 of 16 PageID #: 75



        125.    Denied.

        126.    Denied.

                                      PRAYER FOR RELIEF

        127.    Defendant denies the allegations set forth in Paragraph 127 and specifically

 denies that Plaintiffs or any other allegedly similarly situated individual is entitled to the relief

 sought in Paragraph 127 of the Complaint.

                                   AFFIRMATIVE DEFENSES

                                         FIRST DEFENSE

        Plaintiffs’ claims (and the claims of those on whose behalf they purport to bring claims)

 are barred in whole or in part by the applicable statute of limitations. Specifically, the statute of

 limitations under the FLSA is two years, unless the cause of action arose out of a willful

 violation (in which case the statute of limitations is three years). Plaintiffs’ claims do not arise

 out of a willful violation, so the statute of limitations under the FLSA is two years. The statute of

 limitations for Plaintiff Cindy Gatto’s New York Labor Code claims is six years, and the statute

 of limitations for Plaintiff Shay Boyd’s Illinois claims is three years.

                                        SECOND DEFENSE

        Plaintiffs’ claims (and the claims of those on whose behalf they purport to bring claims)

 are barred, in whole or in part, to the extent that any activities that may have been performed

 were (a) not compensable “work” under the FLSA and/or the New York Labor Code and/or the

 Illinois Labor Law; (b) preliminary or postliminary to the individual’s principal activities, or

 incidental to them; (c) not an integral and indispensable part of the individual’s principal work

 activities; (d) performed without the actual or constructive knowledge of Defendant; and/or (e)

 de minimis.



                                                  13
Case 1:19-cv-03394-ARR-RML Document 15 Filed 10/24/19 Page 14 of 16 PageID #: 76



                                       THIRD DEFENSE

        To the extent any sum is found due and owing to any Plaintiff (or any of the others on

 whose behalf they purport to bring claims), Defendant is entitled to set-off against said sum to

 the extent of any overpayment of wages paid, and/or to the extent paid, tendered, waived,

 compromised, and/or released prior to any adjudication herein, including but not limited to any

 amounts paid, tendered, waived, compromised, and/or released through any other proceeding,

 either formal or informal.

                                      FOURTH DEFENSE

        Plaintiffs’ claims (and the claims of those on whose behalf they purport to bring claims)

 are barred, in whole or in part, to the extent that the individual was compensated in accordance

 with 29 U.S.C. § 207(i) and/or 34 Pa. Code §231.43(f).

                                       FIFTH DEFENSE

        Plaintiffs’ claims (and the claims of those on whose behalf they purport to bring claims)

 are barred, in whole or in part, by principles of accord and satisfaction, release and/or res

 judicata, to the extent that they were adjudicated, released and/or compromised individually

 and/or in connection with other litigation, including (a) LePine v. Petco Animal Supplies Stores,

 Inc., Case No. 3:17-cv-05483-JBL (W.D. Wash.); (b) Matthews v. Petco Animal Supplies Stores,

 Inc., Case No. BC539637 (Cal. Sup. Ct., Los Angeles County); (c) Kucker v. Petco Animal

 Supplies Stores, Inc., Case No. 1:14-cv-09983-DCF (S.D.N.Y.); and (d) Lanning v. Petco Animal

 Supplies, Inc., Case No. 2:18-cv-00247-AJS (W.D. Pa.).

                                       SIXTH DEFENSE

        The Court lacks jurisdiction over the claims of out-of-state plaintiffs and putative opt-in

 plaintiffs because: (a) New York is not Defendant’s principal place of business or its state of



                                                14
Case 1:19-cv-03394-ARR-RML Document 15 Filed 10/24/19 Page 15 of 16 PageID #: 77



 incorporation; and (b) the conduct and injuries alleged to have occurred with respect to them did

 not occur in New York.

        WHEREFORE, Defendant respectfully requests that Plaintiffs’ Complaint be dismissed

 with prejudice, as it fails to state a claim upon which relief may be granted; that judgment be

 entered in its favor and against Plaintiffs; and that the Court award such other relief as it deems

 appropriate.




        Date: October 24, 2019                        /s/ Katelyn W. McCombs
                                                      Stephen A. Fuchs
                                                      LITTLER MENDELSON, P.C.
                                                      900 Third Avenue
                                                      New York, NY 10022.3298
                                                      212.583.9600

                                                      Robert W. Pritchard
                                                      Katelyn W. McCombs
                                                      LITTLER MENDELSON, P.C.
                                                      625 Liberty Avenue
                                                      26th Floor
                                                      Pittsburgh, PA 15216
                                                      412.201.7600


                                                      Attorneys for Defendant
                                                      PETCO ANIMAL SUPPLIES STORES, INC.




                                                 15
Case 1:19-cv-03394-ARR-RML Document 15 Filed 10/24/19 Page 16 of 16 PageID #: 78




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 24th day of October, 2019, a copy of the Defendant’s Answer

 and Affirmative Defenses to Plaintiffs’ Class and Collective Action Complaint was filed using

 the Eastern District of New York’s ECF system, through which this document is available for

 viewing and downloading, causing a notice of electronic filing to be served upon the following

 counsel of record:

                                         Joseph H. Chivers
                                jchivers@employmentrightsgroup.com
                                   THE EMPLOYMENT RIGHTS GROUP
                                     100 First Avenue, Suite 650
                                        Pittsburgh, PA 15222

                                        Counsel for Plaintiffs




                                                    /s/ Katelyn W. McCombs




 4824-9218-3975.2 104286.1001
